Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 9496195) in view of Strothmann et al. (US 2015/0243575).	
Regarding claim 1, Lin discloses a method, comprising: forming a plurality of packages by: 
forming a redistribution layer (134/136) on a first surface of a wafer (120) [Fig. 3b]; 
separating a plurality of die (124) each including sidewalls extending from the first surface to the second surface and each including a portion of the redistribution layer by singulating the wafer and the redistribution layer [Fig. 3d]; 
coupling ones of the portions of the redistribution layers (134/136) to a carrier (150) by inserting the portions of the redistribution layers on an adhesive layer (152) on the carrier [Fig. 4a]; 

singulating the plurality of packages between ones of the plurality of die and through the molding compound [Figs. 4d-4e].
However, Lin does not disclose the step of backgrinding and forming the redistribution layers in an adhesive layer.
Strothmann teaches the steps of: 
backgrinding a second surface (128) of the wafer opposite to the first surface (130) of the wafer prior to the step of separating the plurality of die [Figs. 2a and 2d, paragraph 0043]; and
inserting portions of the passivation layer (134) in an adhesive layer (152) on the carrier (150) [Fig. 3a]. Please note that this layer 134 is similar to the layer 134 in Lin.  
Regarding claim 2, Strothmann teaches wherein inserting the portions of the redistribution layers into the adhesive further includes entirely covering sidewalls of ones of the portions of the redistribution layer (134) by fully inserting the sidewalls of the portions of the redistribution layer into the adhesive (152) [Fig. 3a].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by backgrinding the second surface of the wafer and inserting portions of the redistribution layers in an adhesive layer as taught by Strothmann because it helps to reduce the thickness of the die and to improve the yield of the semiconductor packages [paragraphs 0043 and 0053]. In addition, the motivation for doing so is that one of ordinary skill in the art would have been 
Regarding claims 3 and 19, Lin discloses wherein forming the molding compound (154) further includes forming a third surface (S3) of the molding compound substantially flush with ones of the first surfaces (130) of the plurality of die [Fig. 4d, annotated below].
[AltContent: textbox (P)][AltContent: arrow][AltContent: textbox (S3)][AltContent: arrow]
    PNG
    media_image1.png
    179
    552
    media_image1.png
    Greyscale

Regarding claim 4, Lin discloses wherein forming the molding compound (154) further includes leaving peripheral portions (P) of the first surfaces (130) of ones of the plurality of die (124) each around a corresponding ones of the redistribution layers (134/136) exposed from the molding compound (154) [Fig. 4d, annotated above].
Regarding claim 8, Lin discloses a method, comprising:
inserting a redistribution layer (134/136/142) on a first surface of a die (124) on an adhesive layer (152) on a carrier (150) [Fig. 4a],
covering a second surface of the die opposite to the first surface and sidewalls of the die with a molding compound (154) [Fig. 4A]; and
removing the die and the redistribution layer from the carrier by removing the redistribution layer from the adhesive layer [Fig. 4d].

Strothmann teaches the steps of: inserting portions of the passivation layer (134) in an adhesive layer (152) on the carrier (150) [Fig. 3a]. Please note that this layer 134 is similar to the layer 134 in Lin.  
Regarding claims 9-10, Strothmann further teaches exposing the second surface of the die (124) by removing a portion of the molding compound (158) covering the second surface. [Fig. 5a].
Regarding claim 14, Strothmann further teaches wherein inserting the redistribution layer into the adhesive layer (152) further includes fully inserting sidewalls of the redistribution layer (134) extending from the first surface of the die [Fig. 3a].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by inserting portions of the redistribution layers into an adhesive layer as taught by Strothmann because it helps to improve the yield of the semiconductor packages [paragraph 0053]. In addition, the motivation for doing so is that one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding claim 11, Lin discloses forming a plurality of solder balls (160) on the redistribution layer [Fig. 4E].
Regarding claim 15, Lin discloses a method, comprising: forming a package by:

forming a molding compound (154) on a second surface of the die opposite to the first surface, sidewalls of the die, and between the die and the adhesive layer [Fig. 4c].
However, Lin does not disclose the step of forming the redistribution layers and under bump metallization into an adhesive layer.
Strothmann teaches the steps of: inserting portions of the passivation layer (134) in an adhesive layer (152) on the carrier (150) [Fig. 3a]. Please note that this layer 134 is similar to the layer 134 in Lin.  
Regarding claim 18, Strothmann further teaches fully covering sidewalls of the redistribution layer (134) with the adhesive layer on the carrier by placing the sidewalls of the redistribution layer into the adhesive layer [Fig. 3a].
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify Lin by inserting portions of the redistribution layers and the under bump metallization into an adhesive layer as taught by Strothmann because it helps to improve the yield of the semiconductor packages [paragraph 0053]. In addition, the motivation for doing so is that one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Allowable Subject Matter
Claims 5-7, 12-13, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jose R Diaz/Primary Examiner, Art Unit 2815